Smith, C. J.,
delivered the opinion of the court.
The appellant exhibited an original bill in the court below" against the appellee, by which he seeks to enjoin the appellee from issuing bonds of supervisor’s districts Nos. 1, 2, 3, and 4, of Grenada county, for the purpose of obtaining funds with which to build roads therein under the provisions of chapters 207 and 276, Laws of 1920.
The bill sets forth, inter alia, that the record of the ap-pellee’s proceedings in reference to the issuance of the bonds was submitted to and approved by the state bond attorney and a decree prepared by him was entered in the chancery court of Grenada county confirming and validating the bonds under the provisions of chapter 28, Laws of 1917. A demurrer interposed by the appellee to the bill of complaint was sustained, and an appeal to this court was granted to settle the principles of the case. >
* The alleged defects in the bonds relied on by counsel for the appellant for a reversal of the decree of the court below'are: (1) That the county is without authority to issue such bonds at all, for the reason that they are neither county-wide bonds nor bonds of a separate road district; and (2) that the ballots used in the election held for the purpose of obtaining the consent of the qualified electors to the issuance of the bonds did not “have printed thereon a brief statement of the amount and purpose of the proposed bond issue,” as required by section 2, chapter 207, Laws 1920.
*625Neither of these questions is now open for review, because of section 3, chapter 28, Laws Ex. Sess. 1917, which provides that—
“If the chancellor shall enter a decree confirming and validating said bonds and there shall be no appeal by either party from said decree, or if on appeal the supreme court enters its decree confirming and validating said bonds, the validity of said bonds so issued shall be forever conclusive against the county, municipality or district issuing same, and the validity of said bonds shall never be called in question in any court in this state.” -
This statute makes the validity of any bonds validated thereunder conclusive, and prevents them from being thereafter assailed, whether the alleged defect therein is the failure of the county, municipality, or district to comply with the provisions of the statute under which the bonds were issued, or is the absence of any authority in the county, municipality, or “district to issue bonds in any event of the character of the bonds sought to be assailed or for the purpose for which they Avere issued.
The legislature has the unquestioned power to authorize the issuance of the bonds here in question; consequently it has the power to provide that they shall be valid, though issued without previous authority in the appellee so to do. Bacot v. Board of Supervisors, 86 So. 765.
Whether bonds which the legislature is without power to authorize counties, etc., to issue, can be validated under this statute, is not here involved, and will not be here decided.
The decree of the court below will be affirmed, and since no amendment that could be made to the bill would enable the appellant to maintain his suit the cause will not be remanded, but a final decree dismissing the bill will be rendered here.

Affirmed, and till dismissed.